Citation Nr: 0637320	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for alcohol abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from October 1984 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
November 2005 when it was remanded for additional evidentiary 
development.  Also before the Board in November 2005 was a 
claim of entitlement to service connection for an acquired 
psychiatric disorder which was also remanded by the Board.  
By rating decision dated in March 2006, the RO granted 
service connection for dysthymia and assigned a 30 percent 
evaluation effective from the date of submission of the 
claim.  This is considered a total grant of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  As such, the issue is resolved and is no longer in 
appellant status.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran suffers from alcoholism as secondary to the service-
connected disability of dysthymia.


CONCLUSION OF LAW

Service connection for alcohol abuse is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301, 3.303, 3.310 (2006); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for alcohol abuse.  Specifically, the 
discussions in January 2005 and February 2006 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the November 2005 VCAA letter 
expressly notified the appellant of the need to submit any 
evidence pertaining to his appeal in his possession.  The 
Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim of entitlement to service connection 
for alcohol abuse has been accomplished and that adjudication 
of the claim, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim in the January 2005 and February 2006 
VCAA letters, and he was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal in a July 2006 
letter.  The Board further notes that the veteran's status as 
a veteran has never been contested.  VA has always 
adjudicated his claims based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
has been afforded an appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to this issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claim.

Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1131 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  See also 38 C.F.R. 
§§ 3.1(n), 3.301.  However, 38 U.S.C.A. § 1131, barring 
veterans' disability compensation "if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs," does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1381 (Fed. Cir. 2001).

However, the Federal Circuit cautioned that compensation 
would only result where there was clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability.  
Id.  It also determined that the statute does preclude 
compensation in two situations: (1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Factual Background

No pertinent abnormalities were noted on the report of the 
veteran's enlistment examination which was conducted in July 
1984.  On Dental Health Questionnaires the veteran completed 
in July 1988 and June 1999, he denied having or ever having 
had alcoholism.  

A July 1998 clinical record reveals that the veteran was 
evaluated for alcohol abuse.  The veteran reported that he 
drank up to 9 beers per week.  He would drink for relaxation 
after work.  He denied blackouts or withdrawal symptoms.  
Based on the evaluation, the medical officer determined that 
the veteran had not abused alcohol, was not alcohol 
dependent, did not require detoxification, did not require 
hospitalization, did not require rehabilitation and did not 
require psychiatric care or evaluation.  It was recommended 
that the veteran receive "Formal CAAC Counseling."

A March 1989 clinical record reveals the veteran reported he 
abused alcohol from age 17 to age 25.  He had a Driving While 
Intoxicated charge in December 1987.  The pertinent diagnosis 
was alcohol abuse per history in partial remission.  

A VA examination was conducted in March 2006.  The veteran 
reported that he had abused alcohol intermittently during 
active duty.  At the time of the examination, he reported 
using alcohol socially with five to ten drinks per month.  
The Axis I diagnosis was dysthymia.  Alcohol dependence was 
not diagnosed.  The examiner opined that he could find not 
clear medical evidence establishing alcohol abuse was caused 
by or related to the veteran's chronic depression.  The 
examiner found that alcohol abuse was not a major issue at 
the time of the examination as the veteran denied any current 
sequelae from alcohol use.  

In March 2006, service connection was granted for dysthymia.  

Analysis

At the outset, with respect to service connection for alcohol 
abuse as a direct result of service, service connection is 
precluded for the willful abuse of alcohol or drugs arising 
while in service.  38 U.S.C.A. § 1131; see also 38 C.F.R. §§ 
3.1(n), 3.301.  Consequently, the veteran is not entitled to 
service connection on this basis.

The Board also finds that service connection is not warranted 
for alcohol abuse on a secondary basis.  There is no 
competent medical evidence linking the veteran's alcohol 
dependency to his service-connected dysthymia.  Allen, 237 
F.3d at 1381.  The examiner who conducted the March 2006 VA 
examination determined that there was no link between alcohol 
use and the veteran's service-connected mental disorder.  The 
only evidence of record which indicates that the veteran 
abused alcohol which was linked to active duty in any way is 
the veteran's own allegations.  As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of alcohol abuse is without 
probative value.  Accordingly, absent any competent evidence 
or opinion that the veteran's alcohol abuse is linked to his 
service-connected dysthymia in any way, the Board finds that 
the preponderance of the evidence is against secondary 
service connection for alcohol abuse.  38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


